UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1193



SAMUEL R. MOORE,

                                              Plaintiff - Appellant,

          versus


JOSEPH F. KERENICK, in his capacity as Mana-
ger, Employee Relations for the State Board
for Technical and Comprehensive Education,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-97-1352-3-19BC)


Submitted:   June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel R. Moore, Appellant Pro Se. Jonathan Pharr Pearson, Nicole
Paul Cantey, ELLZEY & BROOKS, L.L.C., Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel R. Moore appeals the district court’s order granting

summary judgment to the defendant in his action under the Age

Discrimination in Employment Act, 29 U.S.C.A. §§ 621-634 (West 1994

& Supp. 1999).    We have reviewed the record and the district

court’s order adopting the magistrate judge’s report and recom-

mendation and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.      See Moore v. Kerenick, No.

CA-97-1352-3-19BC (D.S.C. Jan. 29, 1999).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                2